!




Attachment B
           Mulembo

From:                              Sally Ybave
Sent:                              Friday, April 26, 2019 1:23 PM
To:                                Tamara Mulembo
Subject:                                FW: Subpoena
Attachments:                       Subpoena FCC.pdf



     Response from FCC re: Crowley's Central File.

Soledad A. Ybave, CLA
Paralegal
Federal Public Defender
407 W. Congress St., Ste 501
Tucson, AZ 85701
Phone: (520) 879-7500, ext. 7072
Fax: (520)879-7600




T h i s e-mail contains PRIVILEGED and CONFIDENTIAL information intended only for the use of the addressee(s) named
above. If you are not the intended recipient of this e-mail, or an authorized employee or agent responsible for
delivering it to the intended recipient, you are hereby notified that any dissemination or copying of this e-mail is strictly
prohibited. If you have received this e-mail in error, please notify us by reply e-mail. Thank you for your cooperation.



From: Lorri Mitchell <llmitchell@bop.gov>
Sent: Friday, April 26, 2019 1:01 PM
To: Sally Ybave <Sally_Ybave@fd.org>
Cc: Ben Brieschke
Subject: Fwd: FW: Subpoena

Ms. Ybave,
Lewisburg sent us inmate Crowley's central file. It is quite voluminous and have been working on scanning it. We will
produce it through the AUSA assigned to the case. In addition to it being voluminous, once it is finished being scanned it
will need redactions.
Thank you,




 federal             of
 federal

                                                              1
9300
           AZ   85756




>>> Randy Carabajal 4/26/2019 12:15 PM >>>




Special Investigative Agent
Randy Carabajal
9300 S.           Road
Tucson, AZ 85756
e-mail rcarabajal@bop.gov



> > > Sally Ybave <Sally                                   PM > > >
Good morning,

Please response with the status on the response to this subpoena. Records requested were due March 22 n d .



Soledad A. Ybave, CLA
Paralegal
Federal Public Defender
407 W. Congress St., Ste 501
Tucson, AZ 85701
Phone: (520) 879-7500, ext. 7072
Fax: (520)879-7600




T h i s e-mail contains PRIVILEGED and CONFIDENTIAL information intended only           the use of the addressee(s) named
above. If you are not the intended recipient of this e-mail, or an authorized employee or agent responsible for
delivering it to the intended recipient, you are hereby notified that any dissemination or copying of this e-mail is strictly
prohibited. If you have received this e-mail in error, please notify us by reply e-mail. Thank you for your cooperation.



From: Sally Ybave
Sent: Wednesday, March 6, 2019 1:20 PM

                                                             2
To: 'rcarabajal@bop.gov' <rcarabaial@bop.gov>
Cc: Tamara Mulembo T a m a r a                        Agnes Phegley <Agnes
Subject: Subpoena

Good afternoon.

Attached is a subpoena for the central file of inmate John Edward Crowley.

Per Mr. Brieschke, you are able to accept service via email.

Thank you.

Soledad A. Ybave, CLA
Paralegal
Federal Public Defender
407 W. Congress St., Ste 501
Tucson, AZ 85701
Phone: (520) 879-7500, ext. 7072
Fax: (520)879-7600




T h i s e-mail contains PRIVILEGED and CONFIDENTIAL information intended only           the use of the addressee(s) named
above. If you are not the intended recipient of this e-mail, or an authorized employee or agent responsible for
delivering it to the intended recipient, you are hereby notified that any dissemination or copying of this e-mail is strictly
prohibited. If you have received this e-mail in error, please notify us by reply e-mail. Thank you for your cooperation.




                                                               3
